Case 1:21-cv-01029-GBD Document 16 Filed 03/23/21 Page 1 lofi

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

 

 

JEROLD FREEMAN, KAREN KUO, RAJVEER
SACHDEV, PEIHU WANG, and ANDREW :
WOLFF, on their own behalf and on behalf of those : ORDER
similarly situated,

Plaintiff, 21 Civ. 1029 (GBD)
-against-
NEW YORK UNIVERSITY,

Defendant.

GEORGE B. DANIELS, District Judge:
The April 8, 2021 initial conference is adjourned to June 24, 2021 at 9:30 a.m.
Dated: March 22, 2021

New York, New York
SO ORDERED.

Visca B Dors&

 

GPR GER. DANIELS
UNITEDSTATES DISTRICT JUDGE

 

 

 

 
